The Honorable James C. Scott State Senator Route 1, Box 82-A Warren, AR  71671-9705
Dear Senator Scott:
This is in response to your request for an opinion on several questions involving a particular arrangement between the cities of Gould and Star City. You note that the municipal court of Star City currently hears Gould cases, and Gould contributes to the cost of the court through an informal arrangement between the two cities.  You have asked the following specific questions in this regard.
(1)  If the city of Gould should create a Gould city court by ordinance of the governing body, would such action automatically terminate the arrangement whereby the Star City municipal court hears cases arising in the city limits of Gould?
(2)  Since there is no oral or written agreement between Gould and Star City for the Star City court to hear the Gould cases, would the creation of a city court for Gould relieve the city of Gould from any further liability for payment of a portion of the cost of the Star City municipal court?
It must be noted in response to your first question that the jurisdiction of a city court is prescribed by statute.  See A.C.A.16-88-105; 14-44-108; 14-45-106.  It may therefore be concluded that applicable statutory provisions setting forth the city court's jurisdiction will supersede any prior arrangements in this regard.
We are aware of no Arkansas Code provisions governing this situation or indicating that the city of Gould would be responsible for this cost.  It thus appears that the answer to your question will turn on the particular arrangement between the cities.  This is a question of fact which this office cannot resolve.  However, continued liability may be successfully challenged in the absence of an oral or written agreement.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.